Name: 2010/696/: Council Decision of 17Ã November 2010 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2010-11-20

 20.11.2010 EN Official Journal of the European Union L 304/20 COUNCIL DECISION of 17 November 2010 appointing a member of the Court of Auditors (2010/696/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(5) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) Mr Maarten B. ENGWIRDA, member of the Court of Auditors, has resigned with effect from 1 January 2011. (2) Mr Maarten B. ENGWIRDA should therefore be replaced for the remainder of his term of office, HAS ADOPTED THIS DECISION: Article 1 Mr Gijs M. de VRIES is hereby appointed member of the Court of Auditors for the period from 1 January 2011 to 31 December 2013. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 November 2010. For the Council The President D. REYNDERS (1) Opinion of 7 October 2010 (not yet published in the Official Journal).